Title: To Alexander Hamilton from Théophile Cazenove, [13 January 1795]
From: Cazenove, Théophile
To: Hamilton, Alexander


[Philadelphia, January 13, 1795]
Quelques détails Sur les circonstances & le Carracterre des propriétaires des titres à la charge des Etats Unis provenants des Emprunts faits en Hollande, mettront le mieux à même de juger la probabilité de la réussite de la mutation projettée & de l’espéce d’appas qui tenterait les propriétaires.
Quoi qu’il y ait sans doute dans les Provinces Unies un grand nombre de particuliers fort riches, ce n’est point eux qu’il faut considerer comme les Sources où les Agens des Emprunts étrangers puisent les grands moyens d’argent qui ont été graduélement réquis pour la réussite de ces Emprunts. La richesse collective des Hollandois est principalement produite par le bien étre des classes d’habitans qui dans d’autres Contrées n’ont pas l’ordre & l’èconomie qui carracterise les petits Bourgeois, les Artisans & même les bons doméstiques Hollandois. Ceux-là, Et les habitans des petites villes intérieures des Sept Provinces Unies qui vivent sur le Révenû d’un petit Capital; Et les families qui vivent Sur leur terres dans les Provinces de la Guelder—OverYjsel—Zeelande &cra, placent leurs petits Capitaux dans les emprunts étrangers qui se font à Amsterdam, parceque l’intérét des éffets hollandois est trop bas; parceque la Subdivision en appoints de f 1000. facilite le placement de petites Sommes que chaqu’un économise; parceque les titres au porteur se transmettent Surement par la poste; parceque dans les bésoins inopinés d’argent, la réalisation de cette éspéce d’Effets, généralement au porteur, ne donne aucune éspéce d’embarras; parceque les partages n’èxigent aucune formalité & Surtout parceque les coupons d’intéréts annèxés aux titres (Bonds) des Emprunts accrédites, circulent dans les petits payemens comme les Billets de Banque ici. Dans chaqu’une des villes intérieures, les maisons d’Amsterdam qui Suivent ce Commerce, ont des corréspondans qui prennent comme argent comptant ces coupons d’intéréts, tellement que chaque petit propriétaire touche à sa porte les intéréts de Son petit Capital & même trouve à les percevoir quelquetems avant l’èchéance s’il est dans le bésoin de Ses petites rentes.
On croit ne point S’ècarter du vrai en Supposant qu’aumoins les deux-tiers des environ Vingt Cinq millions de florins, que les Etats Unis ont emprunté en Hollande, Sont dans la possession de la classe d’habitans aux quels la mutation projettée ne Saurait convenir & vis à vis des quels aucune augmentation d’intéréts ne Saurait compenser les facilités qu’ils rétirent des formes actuélement établies. Les circonstances de la plus grande partie de ces propriétaires S’opposent à ce qu’ils Se Soumettent aux embarras de faire percévoir leurs intéréts & à toucher le remboursement à une si grande distance. Leur confiance n’a actuélement pour objet que le titre indentique qu’ils ont acquis & dont ils touchent les intéréts sans intermédiaire. La persuasion de pouvoir vendre à l’instant, & contre éspéces aussitot que cette confiance n’èxiste plus, joint à la facilité introduite pour la circulation des coupons d’intéréts, Sont les motifs qui les ont déterminé à prefferer cette éspéce d’èffets là.
La partie des Emprunts qui appartient aux riches Capitalistes, ne Sera point facile à échanger non plus: Pour un d’entr’eux qui Sera tenté par les avantages offerts, il y en aura quatre qui ne S’en Soucieront pas. Tout ce qui est changement les inquiete; Avoir à confier à une si grandes distances une grande Valeur pour le cas des remboursemens, Sera un risque qu’ils ne Voudront point courrir; De nouvelles corréspondances à ouvrir; avoir à attendre leurs intéréts de si loin, à la place de la facilité que les coupons d’intéréts donne, Seront pour eux des embarras. C’est avec ces coupons que beaucoup de Veuves & de rentiers riches payent leurs comptes annuels & même l’opération de détacher ces coupons à certains jours fixés pour cela, est pour les riches Veuves une operation agréable, en ce que sans avoir de lettres à écrire ni de confiance à donner, elles arrangent elles mêmes leurs affaires par la Simple entremise de la clèf qui ouvre le Bureau & des sciseaux qui coupent le coupon.
Dans le grand nombre des propriétaires, il y en aura Sans doute quelques uns qui accéderont aux propositions qui leur Seront offertes, si en rétour de la mutation on leur propose une augmentation d’intéréts, ou bien une augmentation de Capital en forme de prime. On croit que le meilleur moyen d’attierer un plus grand nombre de consentans, Serait de laisser aux propriétaires la faculté de choisir l’une ou l’autre de ces deux avantages. L’offre d’une prolongation de terme peuétre consideré comme un avantage, puis que les remboursemens Sont toujours incommodes & onereux aux proprietaires hollandois lorsque ce Sont des Effets dans les quels ils ont grande confiance. En Supposant que le terme du remboursement des effets proposés en échange Soit porté jusqu’en 1810. ou 1815, & en Supposant l’offre d’un pour Cent pour l’accroissement d’intérét, le taux de la prime, Soit de l’augmentation du Capital de la Dette, pourra étre calculé de maniere à rendre la chose indifferente aux Etats Unis.
Les circonstances peuvent avoir obligé une quantité de riches Capitalistes hollandois à quitter leur domicile à l’approche des francais & ceux le ne rentreront point en Hollande, au moins de Sitot, si les francais se sont rendûs maitres des Provinces Unis. Ces Capitalistes émigrés auront probablement emporté avec eux des quantités assés considérables des titres des divers Emprunts faits à Amsterdam; cette classe de propriétaires accederont probablement avec empressement à la mutation projettée. On prend même la liberté de récommander avec instances, qu’il Soit Songé à quelques dispositions particulieres, pour que les porteurs des titres (Bonds) de f 1000. chaque issûs par les Agens des Etats Unis dans Amsterdam, puissent operer la mutation projettée Sans avoir à renvoyer leur titres en Hollande. Ils pourroient rémettre ces titres à l’envoyé des Etats Unis dans Londres, ou y constater l’identité de ces titres pour le cas où il Serait ordonné de les éxhiber en nature en Amérique pour y obtenir ceux des titres qui seront donnés en échange.
Sur l’ensemble on croit dévoir faire observer qu’il éxiste en Hollande une opinion que les foreign Debts Sont intrinsêquement plus Solides que les Domestic Debts: L’opinion Sur les dègrés de ce plus de Solidité varie en raison des notions, vraïes ou fausses, que chaque individû Se forme de l’importance d’un crédit dans l’ètranger qui assure des réssources d’argent dans tous les cas, & des moyens qui dans certaines circonstances verseroient les réssources éxistantes sur l’objet particulier des Emprunts étrangers de prefference aux Emprunts Doméstiques.
Market street ce 13. Janvier 1795.

